—Order, Supreme Court, Bronx County (Alan Saks, J.), entered October 19, 1998, which granted defendants’ motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The motion was properly granted in view of defendants’ submission of a deed and utility bills showing that the defendant who plaintiff claims resides in the Bronx actually resides in Westchester. These documents corroborate that individual’s detailed affidavit explaining, among other things, that the Bronx address listed in his driver’s license was for unknown reasons left unchanged by the Department of Motor Vehicles despite his having submitted a change of address when he renewed his license more than a year before the accident (compare, Martinez v Semicevic, 178 AD2d 228). Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.